Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 11/9/21 has been entered. Claims 2, 17-18, 20-31, 34, and 36 have been canceled.  Claims 1, 3-16, 19, 32-33, and 35 have been amended.  Claims 1, 3-16, 19, 32-33, and 35 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/9/21, with respect to claims 1, 7, and 35 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-7, 10, 12, 32, and 35 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sasha T. Varghese (Reg. No. 72,185) on 11/18/21.

The application has been amended as follows: 

Claim 9, Line 2 - “the combustors,” has been changed to --the plurality of combustors,--.

Claim 10, Lines 4-5 - “one corresponding pair of the combustors” has been changed to --one corresponding pair of the plurality of combustors--.

Claim 11, Line 2 - “the combustors,” has been changed to --the plurality of combustors,--.

Claim 11, Line 3 - “intermediate member held between” has been changed to --intermediate member is held between--. 

Claim 11, Line 5 - “stator vane includes” has been changed to --stator vane, the intermediate member including--.

Claim 32, Line 3 - “radially inner side or” has been changed to --radially inner side of the first stage stator vane or--.

Claim 33, Line 5 - “the recess portion or the protruding portion or the at least one flat surface.” has been changed to --the recess portion, or the second end having an opening on an outer surface of the protruding portion, or the second end having an opening on an outer surface of the at least one flat surface.--

Claim 35, Line 8 - “the combustors” has been changed to --the plurality of combustors--.

Allowable Subject Matter
Claims 1, 3-16, 19, 32-33, 35 allowable. 
The restriction requirement among species, as set forth in the Office action mailed on 5/19/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/19/21 is withdrawn.  Claims 4, 14-16, 19, and 33, directed to nonelected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 3-16, 19, 32-33, and 35 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “at least one flat surface disposed next to the protruding portion and extending along a circumferential direction of the gas turbine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 3-6, and 32-33.
Additionally, the prior art of record does not teach “wherein the pair of the radial-directional wall portions of the pair of the combustors mate with the recess portion or the protruding portion of the first-stage stator vane such that the pair of the radial-directional wall portions of the pair of the combustors are fitted with the recess portion or the protruding portion of the first-stage stator vane” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 7-16, and 19.
Additionally, the prior art of record does not teach “wherein at least one of the pair of the radial-directional wall portions or an intermediate member held between the at least one first-stage stator vane and the pair of the radial-directional wall portions mates with the recess portion of the at least one first-stage stator vane such that the at least one of the pair of the radial-directional wall portions or the intermediate member is fitted in the recess portion of the at least one first-stage stator vane” as within the 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        11/29/2021
/JESSE S BOGUE/Primary Examiner, Art Unit 3746